Citation Nr: 1132412	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO. 09-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 and from August 1977 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided testimony at a March 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Further development and adjudication is needed before the Board can render a decision in this appeal.

The only service treatment record received from the Veteran's first period of active service from June 1974 to June 1976 is his June 1974 service entrance examination, which was received as part of his complete Official Military Personnel File. The RO/AMC must seek to obtain the Veteran's service treatment records for his first period of active service. See 38 U.S.C.A. 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3).

Additional relevant records of treatment for left knee disability must be sought, including records of treatment in the 1980s with Kaiser Permanente, as referenced at pages 8 and 10-11 of the March 2011 Board hearing transcript. See 38 U.S.C.A. 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3).




The diagnosis of the Veteran's left knee disability at a VA examination in February 2008 appears to be incomplete as compared to the findings contained in a report of an MRI performed by Kaiser Permanente in April or May of 2008. Specifically, while the VA examiner diagnosed the Veteran has having "by history, mild left patellar malalignment syndrome/maltracking syndrome, with early chondromalacia," the Kaiser MRI report indicates the Veteran to have mild-to-moderate chondromalacia of the medial compartment with multiple areas of full fissuring chondral defects noted in associated subchondral edema along the distal medial femoral condyle. An August 2008 follow-up treatment record describes this as osteoarthritic changes of the medial femoral condyle, the weight-bearing surface.

The private MRI was conducted in April or May of 2008, after the February 2008 VA examination was conducted. The May 2008 MRI report provides more objective and more complete information as to the nature and etiology of the Veteran's left knee disability; the February 2008 VA examiner by his own account could not provide an opinion without resort to mere speculation and could only provide a diagnosis "by history." A new VA examination and opinion as to whether the Veteran's current left knee disability is related to active service or any incident of service is therefore required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.

The February 2008 VA examiner focused his opinion on whether the Veteran's left knee disability was attributable to a particular incident in which the Veteran claims to have fallen from an airplane, and notes that the first time the Veteran had been treated for left knee disability was after a period of being seen for passing out after drinking. 

However, it appears from the service treatment records that the Veteran was likely prescribed Valium at the time and there is no indication that the Veteran was abusing alcohol, and no finding in the service treatment or personnel records that the Veteran's left knee problems, for which he was placed in a cast during active service, were incurred during a period of willful misconduct or was not incurred in the line of duty. 

Further, the Veteran has on multiple occasions attributed his in-service left knee problems to constant kneeling as aircraft mechanic, not just one incident of jumping from an airplane fuselage. The opinion at the new VA examination must not be limited to whether the Veteran has a left knee disability attributable to one undocumented incident of falling from an airplane fuselage, but rather must fully consider whether the in-service examination, treatment and complaints for left knee disability are related to his current left knee disability.

Additionally, a significant quantity of directly relevant private treatment records was received at the RO subsequent to issuance of the statement of the case in this matter in February 2009. A supplemental statement of the case must be issued which takes into consideration the newly received relevant medical evidence. See 38 C.F.R. § 19.31. 
 
Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his left knee disability from August 1979 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records of sought must include records of treatment at Kaiser Permanente in the 1980s through November 1999, as referenced in an authorization and consent to release information to VA received in July 2010, and by Board hearing testimony received in March 2011 (see Board hearing transcript, pages 8 and 10-11).

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact all necessary sources to obtain the Veteran's service treatment records for the period from June 1974 to June 1976.

(a) If these service treatment records cannot be obtained, inform the Veteran of this fact and inform him of alternative types of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits; letters to and from the Veteran during or after military service detailing the in-service incident; accounts, statements, and letters from his family, friends, acquaintances, and coworkers, detailing each respective writer's recollection of the development of the Veteran's in-service incident and resulting injuries; post-service physical examinations; employment examinations; insurance claims; and any other material that would substantiate the Veteran's claim that his left knee disability began during active service.
 
(b) If the service treatment records for the Veteran's period of service from June 1974 to June 1976 are not obtained, the RO/AMC must make findings as to why it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile.
 





3. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran's left knee disability had its onset during active service or was manifested as arthritis of the left knee within one year of active service, or is otherwise related to any incident of service.
 
The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must consider findings in the service treatment records. Service treatment records include the 
Veteran's left knee being tapped for fluid in June 1978, the left leg having been placed in a cast after a left knee injury, and X-ray findings of a radiolucent line at the superior pole of the patella associated with tenderness. 

(d) The opinion provided by the VA examiner must not be limited to whether the Veteran has a left knee disability attributable to one undocumented incident of falling off of an airplane fuselage, but rather must consider whether the in-service examination, treatment and complaints for left knee disability are related to his current left knee disability, to include the history provided by the Veteran of frequent kneeling in performing his duties as an aircraft maintenance technician.

(e) In determining the etiology and diagnosis of the Veteran's current left knee disability, the examiner must review the results of relevant MRI examinations, such as the results of an MRI performed by Kaiser Permanente in April or May 2008. The Kaiser MRI report indicates the Veteran to have mild-to-moderate chondromalacia of the medial compartment with multiple areas of full fissuring chondral defects noted in associated subchondral edema along the distal medial femoral condyle. An August 2008 follow-up treatment record describes this as osteoarthritic changes of the medial femoral condyle, the weight-bearing surface.

(f) The examiner must provide an opinion as to whether the Veteran had arthritis of the left knee within one year after discharge from active service.

(g) The examiner must provide an opinion as to whether the Veteran's current left knee disability began during active service or is related to any incident of service.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(i) The examiner is requested to provide a  fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

(j) If an examiner finds that he or she cannot provide a requested opinion without resort to pure speculation, he or she must so state, with a fully reasoned explanation. Examples of reasoned explanations are the lack of appropriate expertise on the part of the clinician, a lack of adequate medical evidence, or the matter being beyond the current state of learning and knowledge in the appropriate field of medicine.
  
4. Readjudicate the issue on appeal. 

(a) Readjudication must include issuance of a supplemental statement of the case that includes consideration of all relevant evidence received since the issuance of a statement of the case in February 2009.

(b) If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


